Citation Nr: 1423946	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-17 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression.  

3.  Entitlement to service connection for a cardiovascular disability.  

4.  Entitlement to service connection for a lung disability.  

5.  Entitlement to service connection for bilateral hearing loss disability.

6.  Entitlement to a total disability rating based on individual unemployabilty due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Mary B. McKee, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to October 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio dated in February 2010.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  A transcript of the hearing is associated with the claims file.

The record before the Board includes both a paper as well as an electronic claims file.  

The issues of entitlement to service connection for bilateral hearing loss, cardiovascular and lung disabilities, acquired psychiatric disability other than PTSD, to include depression, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD, as a result of his active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  To the extent that the benefit sought is granted in full, any error with respect to the duties to notify and assist is harmless.

The Veteran testified at a hearing before the undersigned with the assistance of his counsel.  Following the hearing, he submitted private medical records that he had identified at the hearing as relevant, along with a waiver of agency of original jurisdiction review.  Thus, the Board may consider these records in the first instance.  


II.  Service Connection for PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).  Under 38 C.F.R. § 3.304(f)(3), if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304.

The Board observes that the Veteran was involved in a near drowning in fresh water in September 1987 as a recruit.  The incident is well-documented in the service treatment records (STRs) and service personnel records (SPRs), with many records related to the follow-up investigation.  

The Veteran essentially contends that the in-service near drowning caused his PTSD.  

There is conflicting evidence on whether or not the Veteran suffers from PTSD due to his reported stressor.  Although the VA examining psychologist who conducted the VA examination of the Veteran in February 2010 found that the Veteran was malingering and that he had exaggerated his symptoms, a March 2010 private psychologist found that the Veteran did in fact have PTSD due to his near drowning incident in service.  This examination was conducted in conjunction with his claim for SSA benefits, which was ultimately awarded in part due to PTSD in April 2010.  The aforementioned examination reports both appear to be thorough and supported by adequate rationale.  Additionally, the Board finds the Veteran's testimony credible.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted.


REMAND

The Board finds that further development is required before the claims are decided.  At the March 2012 hearing before the undersigned, the Veteran articulated his theory that his PTSD was caused by the documented near drowning incident discussed above.  He further argued that his other psychiatric problems are either a part of his PTSD or are secondary to his PTSD.  Moreover, he urges that he has lung and cardiovascular disability due to his psychiatric problems that are due to the drowning incident.  In this regard, the Board notes that the none of the February 2010 VA examinations addressed this possible basis for service connection for these disabilities.  Notably, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Thus, now that service connection has been granted for PTSD, the Board finds that additional medical opinions on these issues are warranted prior to Board review.  

Also, the Veteran authorized the release of records from the Lorain County Free Clinic and Allen Memorial Hospital and indicated he was treated at these facilities for all disabilities.  Although the Social Security Administration records include some records from Allen Memorial Hospital, they do not date back to 1992 and the facilities do not appear to have responded to VA.  On remand, the Veteran should be provided with the opportunity to provide the records or updated authorizations to seek information from these facilities.  
Finally, the issue of entitlement to TDIU should be readjudicated inasmuch as the Veteran had no service-connected disabilities prior to this decision, and service connection has now been granted for PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he may provide or authorize the release of records from the Lorain County Free Clinic and Allen Memorial Hospital, as well as any other records that have not yet been associated with the claims folder. 

If, after making reasonable efforts to obtain any outstanding non-Federal records VA is unable to secure same or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present psychiatric disability other than PTSD.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present psychiatric disability other than PTSD, including depression, as to whether there is a 50 percent or better probability that the disability is related to the Veteran's near drowning incident in service.  
Also, is there a 50 percent or better probability that the current disorder is caused by the Veteran's service-connected PTSD.  

Finally, was the current disorder aggravated (i.e., worsened) beyond the natural progress by the Veteran's PTSD.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disorder(s) other than PTSD found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

For the purposes of the opinion, the examiner should presume the Veteran is a reliable historian. 

The supporting rationale for all opinions expressed must be provided.

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present cardiovascular and lung disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present cardiovascular and/or lung disability as to whether there is a 50 percent or better probability that the disability is related to the Veteran's near drowning incident service.

Also, is there a 50 percent or better probability that the current cardiovascular and lung disorder is caused by the Veteran's service-connected PTSD.  

Finally, was the current cardiovascular and lung disorder aggravated (i.e., worsened) beyond the natural progress by the Veteran's PTSD.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's lung or heart disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

The supporting rationale for all opinions expressed must be provided.

4.  Then, undertake any other indicated development, to include any development for the TDIU claim in view of the grant of service connection for PTSD. 

5.  Then, readjudicate the service connection and TDIU issues based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


